John G. Roberts, Jr.: We'll now hear argument, United States v. Olson. Ms. Maynard.
Deanne E. Maynard: Mr. Chief Justice, and may it please the Court-- The Federal Tort Claims Act waived the sovereign immunity of the United States for the torts of Federal employees when private persons in like circumstances would be liable. But instead of applying private person principles of liability, the ninth circuit looked to the State and governmental entity principles of liability. It concluded that the United States could be liable here, because Arizona has decided to hold its governmental entities liable when State employees are negligent. That decision is wrong, for two reasons. First, it is contrary to the plain text of the Federal Tort Claims Act. The Federal Tort Claims Act makes clear that the liability of the United States is to be judged by the principles of private person liability in the place where the tort occurred. In section 1346(b)(1), the Federal Tort Claims Act allows jurisdiction and waives the sovereign immunity of the United States under circumstances where the United States, if a private person, would be liable to the claimant in accordance with the law of the place where the act or omission occurred.
Anthony M. Kennedy: Do I understand that you would accept the rule that if Arizona held a private inspector liable to third persons for their injuries, then the Government of the United States would be liable? It's not quite the Good Samaritan... not quite the Good Samaritan type, but you would accept that as the proper measure of your liability in a case like this?
Deanne E. Maynard: As long as Arizona applied that principle of liability to private persons in Arizona.
Anthony M. Kennedy: Yeah.
Deanne E. Maynard: Yes, Justice Kennedy. So, it will depend on what the particular State's law is. Here, the only private person law that was argued below was the Good Samaritan doctrine, and... as a possible analogy to the conduct of the mine inspectors here. But it might--
Anthony M. Kennedy: It gets ahead of the argument just a little bit, but you had a footnote about police officers. You have a park ranger, Federal employer. Is the analog there that we look to... what the duties of a private security guard would be... what do you do with those cases?
Deanne E. Maynard: --Well, those cases, as we know, do present, often, special circumstances not present in this case, Justice Kennedy. But the answer to the question that's presented here is the same. You still would look to whether or not there is private... a private person analog. And, if there is, then you would look to the liability of private persons in that circumstance.
Anthony M. Kennedy: So, even with the police officer, I have to find a private analog.
Deanne E. Maynard: Yes, you do. For example, if someone brought a trespass action against a Federal law enforcement officer for entering upon their land, you would apply the same State law as it relates to trespass claims against private persons. Those claims may, for example, have a defense of lawful authority to enter. When looking at whether or not a police officer had... a Federal officer had lawful authority to enter, one might then look to Federal law to determine whether or not the officer had authority to enter, but you would still be applying the principles of private person liability. If one concluded that there was no private person analog, then the only answer under the Federal Tort Claims Act would be that the United States cannot be liable.
John G. Roberts, Jr.: Well, I mean, that's kind of a $64,000 question here. Give me an example where you think there's no private person analog.
Deanne E. Maynard: Well, Mr. Chief Justice, we think it's often rare that there is no private person analog, given this Court's decision in Indian Towing, which stresses--
John G. Roberts, Jr.: Right.
Deanne E. Maynard: --that one should look to a private person in like circumstances. I think this Court, in Feres, although that decision has been... has been limited... did determine that there was, in that situation, no private party analog--
John G. Roberts, Jr.: Isn't there always a private... I mean, we're talking about tort law... isn't there always a private analog, which is, you know, exercising reasonable care under the circumstances toward people to whom you owe some duty, and you just apply that general principle?
Deanne E. Maynard: --To the extent you're suggesting that we just look to general theories of tort law, I think that would be incorrect. The... because the Tort Claims Act... the language of the Tort Claims Act makes the United States liable only where a private party in like circumstances would be liable. And in Indian Towing, this Court defines "in like circumstances" as looking to the same character of conduct of the... of the person. So, you would have to find a private person who's engaged in the same character of conduct, and then ask the question, What principles of liability does the State apply to those persons? Here, the--
John G. Roberts, Jr.: Well, all right, so if it's a police officer stopping somebody on a highway, it's the same as a private security guard stopping somebody at a... you know, the driveway at a plant or something.
Deanne E. Maynard: --That may be the closest private person analog. In that situation, however, when one goes to apply the defense, it's just as one would if talking about a private security guard. One would ask the questions whether the guard had the requisite authority. And the State would look to what that guard's authority was. And often States would look... if the guard happened to be a Federal officer, would look to Federal law. And that can be appropriate, I think, for... under, potentially, three different... for, potentially, three different reasons. One, the language of the defense in 2680(a), which provides the United States with a defense to liability in circumstances where... with you... you're carrying out a Federal statute or regulation. It... another source of authority might be the State law principles simply look to what the authority of the person doing the conduct is, and then you would look to Federal law for the source of that authority. And that could be right, under this Court's suggestion in Muniz, that Federal regulations... once an actionable duty is established under State tort principles, one can look to Federal regulations to determine whether or not... what the applicable standard of--
Ruth Bader Ginsburg: Can you back--
Deanne E. Maynard: --care was.
Ruth Bader Ginsburg: --up in Muniz a little bit? Because that was a prison administration. And so, what is the private party analog to that?
Deanne E. Maynard: I think this Court suggested, in Muniz, that perhaps there could be private persons operating prisons, or one would look--
Ruth Bader Ginsburg: I don't recall--
Deanne E. Maynard: --in that--
Ruth Bader Ginsburg: --that in the decision. The phrase from the Tort Claims Act about "as a private party" was repeated, but I don't remember any discussion of what that private party would be, in Muniz.
Deanne E. Maynard: --You may be right, Justice Ginsburg. I think the important point to take away from Muniz is that the Court stressed that, whatever the measure of the United States' liability would be for the claims at issue in that case, it could not be the State law as it related to governmental entities; that one would have to, as the text requires, look to State law as it relates to private persons. The point that I--
Ruth Bader Ginsburg: Because in those days the Government was arguing it should be like State officials.
Deanne E. Maynard: --For purposes of obtaining immunity, we were arguing that... which I think is a different argument than we're making here today... we were arguing that the Federal Tort Claims Act was not meant to waive our sovereign immunity at all with respect to certain types of governmental activities. But that's not the argument that we're making today. Today, we are arguing simply that one must, as the Court held in Indian Towing and Rayonier, one should look to the... to the... to the text of the statute, and that that must be the measure of our liability.
John Paul Stevens: May I ask you, what would you do if Arizona had a statute that said that any company that contracts privately to do mine inspections must obey the standards in the Federal guidelines? What would the standard be?
Deanne E. Maynard: That presents a difficult question, Justice Stevens, as I'm sure you know. [Laughter] And that would, obviously, be a harder case than the one that we have here, and... which I would like to--
John Paul Stevens: But you say--
Deanne E. Maynard: --address how you apply it here.
John Paul Stevens: --and I think you're probably right--
Deanne E. Maynard: If--
John Paul Stevens: --that you can't just make a Federal... implied Federal cause of action under the Federal standards, from what we know. But then I was wondering, What if the Arizona statute said that's what the private firm should do?
Deanne E. Maynard: --If a State statute looked to Federal law as the source... I think one has to be careful when one talks about "negligence per se" type principles, which is what you're suggesting... some States look to statutes and regulations solely to establish a standard of care once a separate duty has been established. And some States, as respondents claim Arizona does, look to establish both duty and a standard of care. But, putting that aside, if... to respond directly to your question... if a State adopted a Federal statute and used it to apply to private persons, you would be most of the way home in getting Federal Tort Claims Act... at least the creation of potential liability against the United States. However, I think in that instance, there would still be a question as to the intent of Congress, in the Federal statute itself that was used, as to whether Congress intended to foreclose any private action, any private enforcement, such that the States... if the State has misinterpreted, in other words, a Federal law, that presents, I think, a Federal question.
John Paul Stevens: No, I'm assuming they just did it independently. They said, "We want a regulation on the private mine inspectors, and let's just adopt the... a standard that shall, in all respects, be the same as the Federal standard. "
Deanne E. Maynard: If they're just simply borrowing it, and don't feel compelled to borrow it, and are, indeed, applying it to private persons who perform safety inspections, then the United States could potentially be liable under the Federal Tort Claims Act. As I mentioned here, though, that is definitely not this case, because--
Anthony M. Kennedy: Well, but it seems to me that that's quite a foreseeable possibility. If there is such a thing as private safety inspectors in Arizona... I'm not sure, but if there are, I assume that what they do is, when they go into a particular industrial area, they look at the safety standards for that industry, including Federal and State regulations. So, if you have a mine inspector, then it seems to me that his liability might very well be measured by whether or not he's inspected the mine in accordance to Federal safety standards.
Deanne E. Maynard: --Well, I have several answers to that question, Justice Kennedy. First, your use of "standards" there appears not to be one to create an actual duty in the first instance, which is really the question before this Court. Is there any duty between the United States and the private miners? Secondly--
Anthony M. Kennedy: Well, but I thought we said, at the outset... and correct me if I'm wrong... if Arizona imposes liability on private safety inspectors for injuries to third persons, then the United States would be liable here.
Deanne E. Maynard: --Oh, I'm sorry. I didn't realize you were still operating--
Anthony M. Kennedy: That was the--
Deanne E. Maynard: --under Justice--
Anthony M. Kennedy: --hypothetical.
Deanne E. Maynard: --Stevens' hypothetical. If Arizona has created an actionable tort duty that it imposed... that it's willing to impose upon its private citizens who perform safety inspections, to all persons who work at places where they perform safety inspections, that would be a different case. Then that would be applying the law as it relates to private persons in like circumstances. Here, though, it's clear from the cases we discuss in our brief, including Easter and Papastathis, that Arizona... when private parties perform safety inspections on the property of another, Arizona applies its Good Samaritan doctrine. That is not... in order to determine, at the outset, whether there's any actionable duty between the inspectors and the injured party. That's the step that the ninth circuit did not engage in here. The ninth circuit, instead, decided-- Okay. So, the... and the reason that you can't, in this case, follow Justice Stevens' reasoning is because the only provisions of law to which the respondents point to set the negligence per se principles are policy manuals and procedures of the coal... Federal Mine Act that apply only to Federal employees. So, they point to no case or law where these provisions, upon which they rely, would impose either a duty or a standard of care upon private persons in Arizona. Now, in that... to distinguish it... I'm sorry.
John Paul Stevens: In your view... even though the Federal standard would not be controlling, in your view, if you applied a general reasonable person test, would the Federal standards be admissible so that the plaintiff could argue that there was a failure here which is evidence of negligence?
Deanne E. Maynard: In many States, one would look to Federal standards for setting the standard of care. And we think that it could be relevant here what the... but you must get over the duty hurdle. And that, respondents cannot do by looking to State and governmental entity liability.
David H. Souter: When you say that it may be relevant, are you thinking of 2680(a)? Because 2680(a) says, you know, if you exercise due care, any act that you take in the... in... well, let's use the exact language... "any act or omission in the execution of a statute or regulation will not be a ground of liability. " with... at least leaving open the door that any failure to take steps that would have been reasonable in executing it might be. Is that why you answered Justice Stevens as you did?
Deanne E. Maynard: Well, just to take your question, and then maybe clarify what you mean by what--
David H. Souter: Let me... let me--
Deanne E. Maynard: --I can--
David H. Souter: --ask it--
Deanne E. Maynard: --I can... I can answer it the 26--
David H. Souter: --Look, I don't have to cross reference--
Deanne E. Maynard: --Good.
David H. Souter: --it to Justice Stevens.
Deanne E. Maynard: Okay.
David H. Souter: Give me an example of the... of the function of 2680(a). When would there be liability, but for that provision?
Deanne E. Maynard: Well, I think... obviously, you don't get to 2680(a) unless you've gotten through the first part and established--
David H. Souter: Right.
Deanne E. Maynard: --that there's some actionable duty on private persons in like circumstances and that we might be liable. If you do get over that hurdle... say, for example, the State standard of care with... in relation to private parties is higher than that required by Federal statute... imagine a Federal regulation that requires VA doctors to--
David H. Souter: Oh, I could... I could--
Deanne E. Maynard: --take care of their patients once a day.
David H. Souter: --I could understand that if they... it would be an easier question for me if the statute said, "Even if you violate the statute, if you otherwise use reasonable care, no liability. " But here, it talks about reasonable care when you are... when you are, in the statutory phrase, in the execution of the statute, which suggests to me you're not violating the statute, you're not violating any standard. So, what function does it serve?
Deanne E. Maynard: Well, it can serve functions in other instances; for example, if someone alleges that you were following the statute, but the statute was invalid. But I think in terms of a... because it goes on to say whether or not the... the regulation--
David H. Souter: So, it's really--
Deanne E. Maynard: --is valid.
David H. Souter: --the validity is the... is the nub of the provision.
Deanne E. Maynard: No, Your Honor. I was just saying it has that other function. I think, here, the short answer to your question is, if this... if, when you're talking about the... what's an appropriate standard of care once one's established an actionable duty... if the State law, as it relates to private persons, set a more stringent standard of care than the Federal regulation, for example, and the Federal employee were complying with the standard of care set forth in the Federal regulation--
David H. Souter: Of the Federal... I... okay.
Deanne E. Maynard: --this could potentially provide a defense, even though, once you went through the first part of the statute--
Antonin Scalia: I really don't understand the... are you sure that a failure to execute a statute does not come within the language, "an act or omission", in the execution of the statute? I would think a total failure to execute is an omission in the execution of the statute.
Deanne E. Maynard: --I'm not sure I--
Antonin Scalia: You mean if you executed 90 percent and omit 10 percent of what you're supposed to do, it comes within that language, but if you don't execute at all, it doesn't? That seems to me most unlikely. I mean it seems to me--
David H. Souter: She's saying "execution" is not synonymous with "performance", which may well be correct.
Antonin Scalia: --Well, you--
David H. Souter: I had assumed that--
Antonin Scalia: --you accepted, it seemed to me, the premise of--
David H. Souter: --Yeah.
Antonin Scalia: --Justice Souter's question, which is that (a)... 2680(a) only applies to a failed execution. There has to be at least an attempted execution. I'm not sure that's true. It says "an act or omission" in the execution. And I think a total... I just don't do the thing at all. I think that's an omission in the execution.
Deanne E. Maynard: --I must be missing the thread of the question somewhere. I was just--
Antonin Scalia: I--
Deanne E. Maynard: --I was trying to make just--
David H. Souter: No, but you've--
Deanne E. Maynard: --a simple, modest point that--
David H. Souter: --you've still answered my question. I mean, you're... you have said, "Assuming that the individual is executing the statute, there is no deficiency in the performance of executing the statute. " "There is still this function. " And I think I understand your answer. But, I mean, I think Justice Scalia's point is correct, it may apply in cases in which you are purporting to act under the statute, but you omit actions that you should take. In other words, your performance is deficient. And there, the answer is easier, because it says as long as you're exercising due care, no liability.
Deanne E. Maynard: --We may still have a defense in--
David H. Souter: Yeah.
Deanne E. Maynard: --that situation. I think--
David H. Souter: Yeah.
Deanne E. Maynard: --that's correct. It's an important point--
Ruth Bader Ginsburg: There was an argument that was made in your brief, and I didn't fully grasp the thrust of it, in the... that is, you said that the Mine Safety and Health Administration has a duty to the Secretary of Labor, but not to the mine operator and not to the miner. If that were true, then would there be... you wouldn't even get to the Good Samaritan doctrine, would you, if the only duty is to the Secretary of Labor?
Deanne E. Maynard: --Well, I think that, in fact, would be an application of the Good Samaritan doctrine, Justice Ginsburg. In other words, I think you're referring to the first part of the... we have an... we believe we have an argument. And the Daggett case, which we cite, addresses whether... I think this is an open question in Arizona law under their interpretation of the Good Samaritan doctrine... whether someone in the position of the United States here is... has undertaken to render services to another. Because that's the argument to which you're referring, I believe. And we think there is an argument that we are not rendering services to another. But that is not the same as saying that the Good Samaritan doctrine... that is an application of the Good Samaritan doctrine. In other words, courts, when they... these are all factors that take into account whether someone will have a duty, pursuant to the Good Samaritan doctrine... one of the factors is that you must have undertaken to render services to another. Another factor, which we think is also relevant here, is whether or not the injured party justifiably and detrimentally relied. And we don't think... you know, they have asked you to decide this question... we think this is more appropriate a question for remand, but the United States does not believe that the respondents can make out either of those elements of the Good Samaritan doctrine, and that the United States, therefore, cannot ultimately be liable only... under the only available private person analogy. But the important point is, you... that is an application of the Good Samaritan doctrine.
Ruth Bader Ginsburg: But you're not sure that the Good Samaritan is the... is necessarily what the Arizona law would be... what the analog would be.
Deanne E. Maynard: In our view, it's the only private person law that respondents argued to the ninth circuit. Respondents have submitted a new argument to this court contending that governmental entity law and private party law in Arizona is equivalent in this situation. But that is wrong. It is clear that the State of Arizona, as a public policy matter, has decided to create broader, actionable tort duties on its own governmental employees, and to expose itself and open its own coffers to... when... to claims when its employees have injured its citizens. But that is not the same law that they apply to private persons, and we know that from the Daggett case, which we discuss... I believe it's on page 6 of our reply brief. In the Daggett case, that was a case involving an inspection by a county of a swimming recreation area, pursuant to mandatory State and county regulations that required such inspections. The Arizona Court of Appeals there held that there was a duty by the county to a person who had... who dove into the swimming pool and was injured as a result of hitting the bottom, that there was an actionable duty running against the county there as a matter of the State of Arizona's decision to create tort duty when its employees and governmental entities violate mandatory obligations or perform them negligently.
John Paul Stevens: Ms. Maynard, may I interrupt and just ask this? Do we have to decide what the Arizona rule is in order to decide the main question presented... namely, whether the analogy to Arizona public officials is sufficient?
Deanne E. Maynard: Not necessarily, Justice Stevens. We think it's perfectly clear, from the text of the statute and the language of the ninth circuit's decision, that what they did is improper.
John Paul Stevens: But I'm just wondering if you're not discussing a State law issue that has not been decided by either court below or really fully argued here.
Deanne E. Maynard: Well, it has not... the... whether or not there's an equivalency, whether or not private persons are liable in the same instances as State and governmental entities, was not argued by the respondents below.
John Paul Stevens: Right.
Deanne E. Maynard: And, therefore, it was not decided. We do not think... it is a question of State law, but we think the answer is very clear, because respondent... the only thing respondents point to here to assert that there is an equivalent are cases making State and county and governmental entities liable. They point to nothing, as they concede, cases involving private persons. So, there... if... we don't think the Court should remand, which would be an invitation to the ninth circuit to essentially do, under another guise, what it has already done, which is essentially apply governmental entity liability to the United States, in contradiction to the--
Antonin Scalia: --Well, I wouldn't do that.
Deanne E. Maynard: --Texas statute. If I can finish my Daggett answer, though, Justice Stevens, I think that'll make clear why the two are distinct and why it isn't a difficult question of Arizona law. The Daggett court went on to decide that the county, although it had a duty to the injured party pursuant to governmental entity law, similar to what the ninth circuit applied to us here, there would be no actionable duty if one applied the Good Samaritan doctrine. It found that none of the second three prongs of the Good Samaritan doctrine were met, and it also raised the question as to whether or not someone in the position of the county would even be rendering services into another sufficient to meet that part of the Good Samaritan doctrine. So, we think it is very clear that the two are not the same. The... so, we would ask that the Court not remand, and leave that question open, Justice Stevens.
Anthony M. Kennedy: It's just a background question. I'm curious, was ASARCO sued here, or... and is its liability capped by workmen's comp law?
Deanne E. Maynard: I do not know whether they were actually sued. There are... their... I do believe their liability, though, is that workers' comp is an exclusive remedy here. And, although it's not in the record in this case, the State of Arizona was also sued, and, according to news reports, settled for substantial sums with both of the respondents. If there are no further questions at this time, I would like to reserve my time.
John G. Roberts, Jr.: Thank you, Ms. Maynard. Mr. Cotter.
Thomas G. Cotter: Thank you, Your Honor. Mr. Chief Justice, and may it please the Court-- I'd like to begin by addressing the last point made by the Office of the Solicitor General, which is the Daggett case. And I address that merely to highlight that this is a State law. It... the Daggett case did not hold, as the Solicitor General maintains, that under Arizona law there would be no duty under the restatement sections 323 or 324. In fact, what the Court says in remanding the case because they found a duty under the county regulations, is, "We assume, without deciding, that there is a claim under 324 and... 323 and 324, and note simply that there are no allegations in the plaintiff's complaint that would satisfy those issues. " So, they simply say, because there's additional litigation coming, they were giving heads up to the party that he needs to amend the complain to assert the Good Samaritan elements.
Ruth Bader Ginsburg: May I ask you a question that Justice Kennedy just brought up? Did this... did Mr. Olson collect, under the State workers' compensation statute, from the mine operators?
Thomas G. Cotter: Your Honor, Mr. Olson did collect, under the State workers' compensation statute, from the mine operator, that is correct, as did Mr. Vargas. And, in fact, the State of Arizona was sued... the State mine inspector... alleging that they were negligent, and that case was resolved. That... a point of interest in that case is that in that case, the State... because Arizona is a pure comparative negligence State... alleged that the Federal mine inspector was partially at fault and that, therefore, Mr. Olson and Mr. Vargas' damages should be reduced, just as, in our case, if we had proceeded beyond the motion to dismiss phase, we could have anticipated, as is common, that the Federal Government would have identified the State of Arizona and the mine operator to be non parties at fault, as well, so that those individuals... the negligence of those individuals would reduce the plaintiff's damages against the Federal Government.
Ruth Bader Ginsburg: But the... but the mine operator... the Compensation Act is the exclusive remedy under Arizona law, so the... nobody could get anything more from the mine operator. Is that so?
Thomas G. Cotter: That is correct. In the interest of candor, I have to tell Your Honor that we sued the parent company to the mine operator, which is Grupo Mexico, in an attempt to assert a claim, and that case was resolved only by some... by making some concessions on the workers' compensation lien issues that the workers' compensation carrier had back against the claimants for their recovery from the State of Arizona. I hope that's clear. But, generally, workers' compensation carriers have a right to get repaid if there's some private settlement, and concessions were made on this right, because of the... suing the parent company, and that case was never resolved on the merits. To begin, Your Honor, this came to the ninth circuit from a motion to dismiss. And that has significance to this... to this question, because the plaintiffs were not able to develop the factual record which goes to the issues of whether or not there would be liability under the State law... the Good Samaritan law or under... issues about assumption of duty under State law.
Antonin Scalia: Well, that goes to the remand question raised--
Thomas G. Cotter: It--
Antonin Scalia: --earlier.
Thomas G. Cotter: --it does--
Antonin Scalia: It doesn't... it doesn't go to whether the ninth circuit was correct here.
Thomas G. Cotter: --Well, in a roundabout way, it does, Justice Scalia, because what happened was, the ninth circuit was faced with the task, under the Federal Tort Claim Act, of deciding whether... if the Federal Government... the Federal mine inspectors, if you would... were private people under like circumstances, would they be liable? So, the ninth circuit was essentially asked a hypothetical question by the Federal Tort Claim, and it was asked to resolve that question on a motion to dismiss for failure to state a claim, which the standard is, of course, that we can set... we can prove no facts which would... which would establish a cause of action. And what the court really did, because the court applied a body of law... the ninth circuit... that began with the Louie doctrine... is, the court looked at Arizona mine inspector law as a predictor to what Arizona private person law would be. And from Justice Roberts' questions about police officers, in the Louie case, the State of Washington, like the State of Arizona, had waived sovereign immunity.
Stephen G. Breyer: Well, I mean, that might have... you might have won if they had said, "We're going to look to see what the law is in Arizona governing a private person who performs a similar kind of inspection. " "And we decide that it's the same. " You would have won that, I guess. But you didn't, because they didn't. That isn't what they said.
Thomas G. Cotter: That--
Stephen G. Breyer: That is, we're not looking to the law governing private persons, we are just looking at law governing municipalities, and they're... it seems to me they are pretty clearly wrong about that, unless you give me a reason why they're right.
Thomas G. Cotter: --Well, Your Honor, what... our position is that, although they applied the law of municipalities and the State, what they were really doing is applying the Louie doctrine, which says that when you cannot identify a private actor, then the best evidence of what the State's law is, with respect to the actions of a party in the same circumstances, is to look at the State liability, and that--
Stephen G. Breyer: That's a good question. Suppose you really had a person who... there's just no comparable private person in like circumstances. I can't even imagine what that could be. Maybe you could imagine. But I was trying to think of some secret research on turning people invisible or something for military purposes. I mean, I... it's just hard... I mean, hard here, obviously. There is such a person. There are private mine inspectors.
Thomas G. Cotter: --Well, actually, I'm not aware of any private mine inspectors, but if we want to take that thought--
Stephen G. Breyer: Maybe there are not--
Thomas G. Cotter: --If the private mine inspector had the... assumed the same duties, so it's under like circumstances, that the Federal mine inspector had here, which was to inspect the mine in its entirety four times per year and to respond to all safety related complaints and determine whether they present imminent hazards, and to remove the miners from the area... if those are the characteristics of the private individual under like circumstances, then I concede that would be a better predictor of State... and if we knew what Arizona would decide in that context, I--
Antonin Scalia: Mr. Cotter, I don't... I don't see, in the opinion, any indication that the ninth circuit was doing what you... what you assert it was trying to do... namely, to predict what future California law... locked deep in the bosom of the California Supreme Court, but not yet disclosed to the public... will hold. It didn't proceed that way at all. It says, generally, the United States can be held liable only when liability was attached to a private actor, blah, blah, blah, blah. However, the United States may be liable, quoting from one of the ninth circuit's earlier cases, for the performance of some activities that private persons do not perform when a State or municipal entity would be held liable under the law where the activity occurred. I don't see they are saying, "We are trying to predict what California would do in a private situation. " They have set forth a rule that, where there's no cause of action against a private person, we look to whether there would be a cause of action under... against a State or subdivision of the State.
Thomas G. Cotter: --Justice Scalia, I concede that the Court has accurately characterized the opinion. If I remember the cases cited by the opinion, they're Concrete Tie and Hines, which lead directly back to the Louie opinion, which was the decided at the behest of the Government, because, in Louie, there was a law enforcement operator who... a law enforcement official who failed to stop a drunk driver, and they said, "There is"... the Government said, "There is no private person here. " And, therefore, if you look to Washington State law, which does not impose liability in these circumstances, you get a good idea of what Washington law would rule if there were a private person.
Antonin Scalia: How long ago was that... was Louie decided?
Thomas G. Cotter: Your Honor, I believe it was about 20 years ago.
Antonin Scalia: Twenty years ago. And Washington still has not yet made this prediction come true, I gather.
Thomas G. Cotter: You mean it has not ruled on--
Antonin Scalia: Exactly.
Thomas G. Cotter: --the subject?
Antonin Scalia: It has not extended its Government Tort Claims Act to private citizens.
Thomas G. Cotter: I think... I think that the Federal Tort Claim Act does not apply to private citizens in Washington.
Antonin Scalia: No, I'm saying the prediction that Louie made had not yet come true. There is still no Washington decision that has done what Louie said it would--
Thomas G. Cotter: Would not do.
Antonin Scalia: --would be done.
Thomas G. Cotter: Louie predicted that there would be no liability. And, in fact, I think that that remains the law.
Stephen G. Breyer: --Yeah, but Louie, according to the SG, says, "We say here that this person is not liable... the Government is not liable, because, in Washington, Washington would not make a municipality liable. " while adding that the law of Washington is that a municipality is liable only if a private person in Washington is liable. So, I wouldn't think Louie is very good authority that the ninth circuit thought it was for the proposition that you look not to the private person, but you look to only the municipality.
Thomas G. Cotter: If I understand Your Honor's--
Stephen G. Breyer: Well, I'm just--
Thomas G. Cotter: --point--
Stephen G. Breyer: --reading from their brief. What they say is, the court stressed that the equivalence is important. The equivalence of what? Under Washington law, State and municipal government entities are liable only to the same extent as a private person. And they cite page 825. And they stress this equivalence, because a finding of immunity for State employees under State law does not determine the scope of the U.S. liabilities.
Thomas G. Cotter: --And, in fact, Your Honor, the equivalence factor in Louie is present in this case.
Stephen G. Breyer: Well, anyway, if Louie helps something other than that, it's wrong, too, isn't it? Because what the statute says is, it's a question of looking to the--
Thomas G. Cotter: We--
Stephen G. Breyer: --private person.
Thomas G. Cotter: --The respondents concede that the question is "private person under like circumstances". We concede that point. Our point is simply that, on a motion to dismiss, the ninth circuit was faced with trying to decide What would Arizona law be with a private person under like circumstances?
Antonin Scalia: But it didn't try to do that. It made no effort to do that. It just said... it just said the United States may be liable when a State or municipal entity would be held liable. It made no effort to figure out what Washington would do with a private individual.
John G. Roberts, Jr.: In the... in the face of a district court opinion that applied the Good Samaritan statute and threw the case out because no allegation could be made to come within the Good Samaritan statute. So, it seems pretty clear that they're doing something quite different from what you're suggesting.
Thomas G. Cotter: Well, Justice Roberts, our contention is that the genesis of the doctrine that they applied, and that the fifth circuit applies, and that the D.C. circuit applies, is to predict State law, that its purpose is not to expand liability where State law doesn't exist. In fact, if you read the opinion of the ninth circuit in this case, it acknowledges that private person is the test. But then it says that when we cannot find a private person, this is what we do. We go look to the State law. And the Crider case says, basically, that when you do that... from the fifth circuit... what you're doing is looking at the legal principles that are... you're looking at a factual situation that best articulates the State law legal principles--
John G. Roberts, Jr.: But, doesn't that approach... it doesn't make any sense, because you're only looking at half of the equation. Presumably, if you have a special set of principles for governmental actors, they include immunities and defenses and all that. And you just want the benefit of the liability, but you don't want, I take it, the immunities and defenses that go along with it.
Thomas G. Cotter: --Well, that issue was actually raised in the Hatchel case, in the D.C. circuit, where the... there was a highspeed chase and the officer caused a collision, and what happened was, the Government argued that you can't apply the standard applicable defined duty of the Government, but you can apply the Government... or the D.C. regulations as to standard of care. And the D.C. Circuit found, no, it would follow Louie and Crider, and say that the best predictor of the State law, when you can't find an analogous private person, is the liability statutes that concern the law enforcement, but, following Indian Towing, it would not apply the gross negligence standard that the D.C. Circuithad adopted that concerned the officers.
Stephen G. Breyer: That's actually a rather interesting question I don't really know the answer to. The idea is that you can't find an analogous private person. We might have to write something about that. You could say... you... there always is an analogous private person. It's impossible to think of an example. The other extreme, you have the ninth circuit, which could... which says as long as the Government was involved in regulation, there is no analogous private person, because private people don't regulate. I would think that was almost certainly wrong. But what is the right way to go about it? Are there such people, or aren't there?
Thomas G. Cotter: Well, Your Honor, what I would say in this case is, the absolute wrong way to go about it is on a motion to dismiss, because, unfortunately, the record wasn't developed, which may, in fact, speak to issues that may, in fact, address Arizona law on Good Samaritan, for instance... the issue of whether, under Arizona law, a duty was assumed, the issue of whether reliance exists. And I have to correct the Solicitor General. The reliance does not merely come from the injured party. The restatement section, section three... or the restatement section 324 says reliance is from the other for the injured party. So, in this case--
John G. Roberts, Jr.: Well, doesn't that make it a contract case? If you're talking about the party who's contracted with, say, a private inspector... I mean, I have a contract, somebody comes and inspects the house for termites, and I assume, if they don't do a good job and the house is damaged, they're liable. But that's under contract, and this is a question of tort liability.
Thomas G. Cotter: --Well, if I may answer with a hypothetical, Your Honor, because we did not get to develop the record, what happened in this case is, the mine method changed. They went from taking the floor to the taking the back. And they ripped out the ground support. So, people were working under unsupported ground. We, because there was a motion to dismiss, never got the opportunity to take the mine operator and said, "Why on Earth"... the deposition of the mine operator... "did you think you could do this? "
Antonin Scalia: What--
Thomas G. Cotter: "Why on Earth did"--
Antonin Scalia: --What was your response to the motion to dismiss? The Government said that you didn't raise, in response to the motion to dismiss, any assertion that private individuals would be liable--
Thomas G. Cotter: --Oh--
Antonin Scalia: --under State law in this... in this situation.
Thomas G. Cotter: --Justice Scalia, I did not understand the Government to be saying that--
Antonin Scalia: Oh, I... that's how I understood it.
Thomas G. Cotter: --and it is not true, if that was--
Antonin Scalia: Okay.
Thomas G. Cotter: --what they said.
Antonin Scalia: What was your response?
Thomas G. Cotter: Our response was that the law... first, our response was that, under the motion to dismiss, our factual allegations in the complaint have to be accepted, and we alleged all the elements of the Good Samaritan doctrine, and all the elements of the uniquely governmental--
Antonin Scalia: You said that? You said that, "And we have a... we have asserted all the elements of Good Samaritan? "
Thomas G. Cotter: --Yes.
Antonin Scalia: Okay.
Thomas G. Cotter: And what happened was, frankly, Judge Browning dismissed, relying, I think, on the... more on the discretionary function exception, and then the Myers case, out of the sixth circuit, saying, as a matter of law, this... as a matter of Federal law, MSHA is not an assumption of duty by the Government. And I don't know whether this Court is inclined to address that issue or not, but I'd just like to point out on that issue, the Federal Tort Claim Act makes the issue of whether the Government's liable a question of State law. The question is, as we have conceded, whether the mine inspector would be liable if he were a private person, and... which I think goes to the prior question about, "What if there is no"--
Anthony M. Kennedy: But we can remand for that. What's here is, the ninth circuit held that there's liability based on what the liability of a State agent would be, and that's just not the rule.
Thomas G. Cotter: --Well, Your Honor, if the Court is--
Anthony M. Kennedy: So, we have to give some instructions as to how the... as to whether or not the ninth circuit is right about that.
Thomas G. Cotter: --If the Court--
Anthony M. Kennedy: And that's why you're here.
Thomas G. Cotter: --if the Court is convinced that what the ninth circuit did was not try to predict what private law would... that... what private law in Arizona would be, if the Federal mine inspector was a private citizen, then we would concede that that's not the law. But we believe that is what the ninth circuit did following those cases... the Louie case, the Crider case, and all of the cases that were--
Stephen G. Breyer: See, that's exactly what's concerning me, and I don't quite see my way to an answer. Suppose we do send it back because we think just what you said wasn't so is so, they have to now into this. They'll have to go into it. Should we suggest, "Look, you try harder to find a private analogy, because there's almost always a private analogy. " Every Government official has some similarities to private people, and some differences. So, we could emphasize that, or we could suggest, "No, actually, there are quite a few differences. " I don't have much of a feeling for which way to go on that.
Thomas G. Cotter: --Your Honor, if you do decide to remand... which if the issue of the Good Samaritan doctrine or assumption of duty under Arizona law is going to be addressed, we recommend that there is a remand... we would urge the Court, as a matter of first... the first rule is to instruct the ninth circuit that these are badly... these are cases that are badly decided on motions to dismiss for failure to state a claim. Because the Arizona law on when someone cites a... adopts a duty... the Daggett case or the Papastathis case... are all fact intensive.
Stephen G. Breyer: No, that's not... that's not what I've been asking.
Thomas G. Cotter: And--
Stephen G. Breyer: And to expose everything I was... perhaps the better thing is to say, "There's always a private analogy", or try very hard, because if you really found an instance there was no private analogy to, maybe there would be no recovery, because the statute simply speaks about private party.
Thomas G. Cotter: --With all due respect, Your Honor--
Stephen G. Breyer: And this is a statute designed to give people recovery--
Thomas G. Cotter: --Sure.
Stephen G. Breyer: --when people commit torts.
Thomas G. Cotter: It's a... it's a statute where... with a broad waiver intended. But I actually think if the... if the rule were "If there's no private analogy, there's no recovery. " it sort of reverses the statute.
David H. Souter: It does.
Stephen G. Breyer: Yeah, it does, but that... would we end up there, because of the way the statute's written? You avoid the whole matter if you say, "Look for the closest private person, no matter what. " And maybe that's--
Thomas G. Cotter: I concede that point, Your Honor.
David H. Souter: Okay, who's your... what's your best analog?
Thomas G. Cotter: My best analogy here is a private mine inspector who has the same duties as a Federal mine inspector, which, in this case, who... you could say someone who contracted--
David H. Souter: Whom does he work for? Do mines hire these people, or does he work for the liability carrier, which I would have expected? I mean, if we're going to make the kind of suggestion that Justice Breyer says maybe we ought to make, we ought to have something in mind. And is it... is it the... is it an inspector who works for the liability carrier who would be the closest analog in your case?
Thomas G. Cotter: --Well, earlier, the suggestion was made, "What happens if the Government"... I thought the suggestion was, "What if the Government outsources mine inspections? " "What if, instead of-- "
David H. Souter: No, but this... that's all hypothetical. You're litigating this case. You must have something in mind. Whom do you have in mind as your best analog?
Thomas G. Cotter: --The Arizona State mine inspector. The--
David H. Souter: What's your second best analog? [Laughter]
Thomas G. Cotter: --Well, my second best analog, I guess, would be a workers' comp carrier, an insurer, or--
Sandra Day O'Connor: But I thought you had assumed that, under the Arizona law, you could rely on the Good Samaritan doctrine--
Thomas G. Cotter: --I believe we can rely--
Sandra Day O'Connor: --And I thought that, at least, would be open on remand.
Thomas G. Cotter: --I--
Sandra Day O'Connor: Is it necessary that we go further than that?
Thomas G. Cotter: --Well, I don't think it's necessary, if the Court doesn't want to address whether the Government always needs to... or the courts always need to find a private person. The Good--
Ruth Bader Ginsburg: Aren't there, in all kinds of situations, private inspectors? One of them that was mentioned in the briefs, I think, is an elevator operator.
Thomas G. Cotter: --Sure.
Ruth Bader Ginsburg: Elevator operation inspector. So, there's lots of private inspectors. There may not be private mine inspectors. I don't know about that. But this would be inspector liability.
Thomas G. Cotter: Well, in the restatement, section 324, under "Assumption of a Duty", gives an example. And the example is, if a private company hires a scaffolding inspector, and the scaffolding inspector does a negligent inspection, and a worker falls and is injured, the worker has a claim against the scaffolding inspector. And then, under the reliance component is--
John G. Roberts, Jr.: Well, but only... presumably, only if they meet the requirements of the Good Samaritan law.
Thomas G. Cotter: --I believe--
John G. Roberts, Jr.: Which... they would have to show that there was an increase in the risk of harm, which I think it would not be true in your hypothetical, or that there was a duty owed to the third party... the scaffolding inspector is presumably hired by the contractor, not by the employees... or there was reliance.
Thomas G. Cotter: --I think that that's true, Your Honor, although I'd like to read a quote from Papastathis, which is... the court relied on. The quote is just this, "Numerous cases have held that once a party gratuitously agrees to inspect and the third party is subsequently injured, that party can be held liable for its negligent inspection. " There is a host of Arizona case law on assumed duties. And the case I would refer to is Martinez versus State, which is simply a case where a road washes out, and the Government reroutes the road for a... for a period of time across a private land, and, for a period of time, grades it, and then stops grading it. And, in that circumstance, the Government was held liable simply for having, for that period of the time, assumed a duty. And there wasn't an analysis in the Martinez case of whether or not the elements of section 324(a) were met or not.
John G. Roberts, Jr.: So, we're just debating now whether or not you've satisfied the requirements of the Good Samaritan statute.
Thomas G. Cotter: Or whether there are alternative theories of liability available under Arizona State law.
John G. Roberts, Jr.: Did you argue... I mean, you lost in the district court on the Good Samaritan statute.
Thomas G. Cotter: Yes.
John G. Roberts, Jr.: On your appeal, did you argue that that was wrong?
Thomas G. Cotter: Yes. And the ninth circuit simply didn't reach that issue.
Ruth Bader Ginsburg: But you said the district court went off on discretionary function?
Thomas G. Cotter: It went off primarily under discretionary function, but then in addressing the Arizona... the Good Samaritan doctrine under Arizona, it relied on the Myers case, which is a case in which... the sixth circuit said that when you have the case... or safety inspections like the Federal... like MSHA, that court would adopt a actor, slash, monitor dichotomy so that there could never be an assumption of duty under... because the Government was only in a monitor function. And, to the extent that that's at issue, Your Honor, I would think that that would be a question, under State law, of whether the Government had assumed the duty. And if not under State law, it would be a question under the Federal Tort Claim of whether an... there is an exception that has been met. And there is no exception. I think that this Court, in Berkovitz, said that regulatory conduct can be actionable under the Federal Tort Claim if it... the discretion isn't met... or the discretionary exception isn't met. And in this case there was an absolute obligation to make these inspections and an absolute failure to do so. Your Honor, if there are... or the Court... if there's no further questions, I'd like to--
John G. Roberts, Jr.: Thank you, Mr. Cotter. Ms. Maynard, you have five minutes left.
Deanne E. Maynard: Thank you, Mr. Chief Justice. If I may just start where he ended. Just to be clear, Justice Scalia, the point that I was making is, the only private person law to which respondents pointed below was that of the Good Samaritan doctrine. That... whether or not respondents can make out a claim under the Good Samaritan doctrine would require meeting all of the elements of that doctrine. That would be primarily a State law question, but we do think there's an ingredient of a Federal question there, especially, for example, in deciding whether or not they reasonably and detrimentally relied. Other courts of appeals, including the sixth circuit, in Myers and Raymer, have said that the language of the Mine Act is relevant to whether or not a party can simply rely on the very... just the bare existence of the MSHA... of MSHA's existence and its inspections, and held that, given the language in the Mine Act that expressly leaves the safety of the mine to the... primarily to the mine operators through the assistance of the miners, that it would be unreasonable to rely. Here, it... this was completely appropriately decided by the district court on a motion to dismiss, because they came forward with affidavits that say nothing more than that they relied upon the existence of the MSHA scheme. And that, under Arizona's Good Samaritan law in... taking into account the Federal scheme, is insufficient, because it is insufficient under Arizona law.
John G. Roberts, Jr.: You consider affidavits on a motion to dismiss?
Deanne E. Maynard: This is a 12(b)(1) and a 12(b)(6) motion to dismiss, Mr. Chief Justice, because it's also a jurisdictional issue, so it is possible. They came forward with these reliance affidavits, and I think it's significant how little they say. The reliance affidavits would obviously not require any discovery on their part to indicate what their actions were, in terms of--
John G. Roberts, Jr.: But what--
Deanne E. Maynard: --upon which they were relying.
John G. Roberts, Jr.: --what argument do you have to avoid a remand for consideration of liability under the Good Samaritan law?
Deanne E. Maynard: I think that's... that's one of our arguments, that they can't meet the Good Samaritan law--
John G. Roberts, Jr.: But they didn't have a chance to argue that before the court of appeals, right?
Deanne E. Maynard: --Oh, no, Your Honor, they argued that before the--
John G. Roberts, Jr.: But court of appeals didn't decide that.
Deanne E. Maynard: --The court of appeals didn't decide that. But, tellingly, I think, as Justice Breyer suggested, the court of appeals... and I think your question has suggested... it seems that they think there is no liability there. The premise of the court of appeals' holding was that there is no private party analog. Justice Breyer, if there is no private party analog, if you conclude that this type of regulatory activity has no private party analog, the only appropriate answer under the Federal Tort Claims Act is that the United States cannot be liable. You cannot--
John G. Roberts, Jr.: But you think there is a private party analog.
Deanne E. Maynard: --We think that the Good Samaritan doctrine affords an... under this Court's interpretation, in Indian Towing, of the "like circumstances" doctrine, we think one could look to the Good Samaritan principles, under which we think we would prevail. If I may, Justice Ginsburg, return--
Antonin Scalia: Saying that there is no private party analog is not quite the same thing as saying you lose under what we consider to be the proper private party analog... namely, Good Samaritan.
Deanne E. Maynard: --We believe that once... I'm not sure I get the vein of your question, but I'll... the... if there is no private party analog, so there's no private person in like circumstances, the United States cannot be held liable. If there is a private party in like circumstances, one then must apply that law to the facts and the claims and determine whether or not the United States is liable.
Antonin Scalia: Which the court of appeals hasn't done.
Deanne E. Maynard: But the district court did here, Your Honor, and held that we weren't liable. If the Court's going to decide this on the record, we think the Court can decide on this record that there could not be Good Samaritan law under Arizona law.
John G. Roberts, Jr.: But we didn't bring cert on that question.
Deanne E. Maynard: That was... I think it's fairly encompassed. The... it... the question presented is whether or not the court applied... should have looked to private person law. I think if you say yes, you could look to that law and conclude on this record that there can't be liability. Justice Ginsburg, if I may turn back to your point about Muniz, I think you're correct that they didn't specifically... the court in that case didn't specifically suggest what the private analog might be on remand, although it did suggest perhaps it would be personal injury law as it relates to private persons in like circumstances. But I think the important point in Muniz on that point is akin to what I was just making to Justice Scalia, which is that the court said there is consent to sue here, so the prisoners may sue. Whether or not they're going to be able to ultimately make out a claim under private person law is a different question. So, the Federal Tort Claims Act is not a guarantee of monetary compensation from the United States. And one cannot do what the ninth circuit did, which is to keep looking for possible analogies in... under which the result would be that the United States is held liable. Sometimes, just like with private party analogs, just like with private safety inspectors, the answer will be the private party can't be held liable under the applicable private person law. And in... the private person law in Arizona, I think it's clear, is the Good-- I'm sorry. Time is up.
John G. Roberts, Jr.: Thank you, Ms. Maynard. The case is submitted.